DISMISS and Opinion Filed September 13, 2019




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01062-CR
                                       No. 05-19-01063-CR
                                       No. 05-19-01065-CR
                                ORA LEE FULLER, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F17-56984-R, F14-76634-R & F14-76612-R

                              MEMORANDUM OPINION
                      Before Justices Bridges, Molberg, and Partida-Kipness
                                    Opinion by Justice Bridges
       Ora Lee Fuller filed her notices of appeal on September 3, 2019, along with the trial court’s

August 14, 2019 orders she wishes to appeal. Those orders denied the State’s motions to revoke

community supervision and continued Fuller on probation in each of the above cases.

       Orders modifying conditions of community supervision are not appealable orders.

Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); see Davis v. State, 195 S.W.3d 708,

710 (Tex. Crim. App. 2006) (legislature has authorized appeal in two instances: from order

granting probation and from order revoking probation; there is no legislative authority for

entertaining a direct appeal from an order modifying the conditions of community supervision).

Without appealable orders, this Court has no jurisdiction to entertain these appeals. Abbott v. State,
271 S.W.3d 694, 697 (Tex. Crim. App. 2008); Nikrasch v. State, 698 S.W.2d 443, 450 (Tex.

App.—Dallas 1985, no pet.).

       We dismiss the appeals for want of jurisdiction.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47.2(b)
191062F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ORA LEE FULLER, Appellant                         On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-01062-CR         V.                     Trial Court Cause No. F17-56984-R.
                                                   Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                      Justices Molberg and Partida-Kipness
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered September 13, 2019




                                             –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ORA LEE FULLER, Appellant                         On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-01063-CR         V.                     Trial Court Cause No. F14-76634-R.
                                                   Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                      Justices Molberg and Partida-Kipness
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered September 13, 2019




                                             –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ORA LEE FULLER, Appellant                         On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-01065-CR         V.                     Trial Court Cause No. F14-76612-R.
                                                   Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                      Justices Molberg and Partida-Kipness
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered September 13, 2019




                                             –5–